Case: 14-40366      Document: 00512824064         Page: 1    Date Filed: 11/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-40366
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 3, 2014
                                                                           Lyle W. Cayce
DWIGHT HARRISON,                                                                Clerk

                                                 Plaintiff−Appellant,

versus

BERT BELL/PETE ROZELLE NFL RETIREMENT PLAN,

                                                 Defendant−Appellee.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:13-CV-74




Before REAVLEY, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       In this ERISA case, a former NFL player, Dwight Harrison, sues to
challenge the plan administrator’s denial of certain retirement benefits. The


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40366    Document: 00512824064    Page: 2   Date Filed: 11/03/2014



                                No. 14-40366
district court granted summary judgment in favor of the administrator, hold-
ing that the claim was barred by collateral estoppel and that, in the alterna-
tive, the administrator did not abuse its discretion, under ERISA, in denying
benefits. The court also denied a request to grant relief under Federal Rule of
Civil Procedure 60(b) regarding a previous suit by Harrison.
      We have reviewed the briefs, the applicable law, and pertinent portions
of the record and have heard the helpful arguments of counsel. There is no
reversible error, so the judgment is AFFIRMED, essentially for the reasons
convincingly stated by the district court in its impressive twenty-five-page
opinion.




                                      2